— Judgment unanimously affirmed, without costs. Memorandum: In affirming, we disapprove the court’s action in answering the jury’s written question without its being presented in open court, but in this case we do not find that doing so was prejudicial. (See Employers Mut. Liab. Ins. Co. v. Di Cesare & Monaco Concrete Constr. Corp., 9 A D 2d 379, 385; Fisher v. Lober, 11 A D 2d 645; Gundersen V. All America Commerce Corp., 275 App. Div. 572; 8 CarmodyWait 2d, New York Practice, §§ 57:22, 58.3; 1 N Y P J I 6). (Appeal from judgment of Erie Trial Term, dismissing complaint in automobile negligence action.) Present — ■ Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.